OPINION OF THE COURT
RICHARD D. EADE, Circuit Judge.
THIS CAUSE having come before this Court sua sponte, pursuant to its authority under Florida Rule of Appellate Procedure 9.315(a)(c), which provides for the expeditious disposition of nonmeritorious appeals, the Court having considered same and being fully advised in the premises, it is hereby,
ORDERED AND ADJUDGED that,
1. Rule 9.315(a), Fla. R. App. P., provides that after service of the initial brief under Rule 9.140, Fla. R. App. P., the court on its own *?motion may summarily affirm the order to be reviewed if the court finds that no preliminary basis for reversal has been demonstrated.
2. In a motion previously before this Court, the public defender’s office requested permission to withdraw as counsel in accordance with Anders v California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed. 2d (1967). Anders provides that counsel may be allowed to withdraw when he finds his case to be wholly frivolous. Upon careful review of the lower court proceeding as dictated by State v Causey, 503 So.2d 321 (Fla. 1987), this Court found no evidence of reversible error. Accordingly, counsel’s motion was granted on July 10, 1990 and the appellant was given until August 10, 1990, to submit a brief raising meritorious points on her behalf.
3. Herein, the appellant has failed to respond within the thirty (30) days. Accordingly, the order of the trial court is AFFIRMED as no meritorious basis for reversal has been demonstrated.
DONE AND ORDERED in Chambers at the Broward County Courthouse, 201 Southeast Sixth Street, Fort Lauderdale, Broward County, Florida 33301 this 4th day of March, 1991.